IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,021




EX PARTE JOE M. GARZA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0042583-KJ IN CRIMINAL DISTRICT COURT NO. 3
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to ten years’ imprisonment. 
            Applicant contends that his appellate counsel, Catherine Shelton who was disbarred in 2007,
rendered ineffective assistance because she failed to file a notice of appeal. The trial court has
determined that appellate counsel failed to file a notice of appeal. We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
F-0042583-KJ from Criminal District Court No. 3 of Dallas  County. Applicant is ordered returned
to that time at which he may give a written notice of appeal so that he may then, with the aid of
counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been
imposed on the date on which the mandate of this Court issues. We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.
            Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
Delivered: October 15, 2008
Do Not Publish